Judgment unanimously affirmed. Memorandum: Petitioner, an inmate at Attica, appeals from a judgment which denied his CPLR article 78 petition challenging respondents’ denial of his request under the Freedom of Information Law (FOIL) to obtain a copy of a videotape depicting his transfer to special housing unit. We conclude that the videotape falls within the FOIL exemption for materials which, "if disclosed would *978endanger the life or safety of any person” (Public Officers Law § 87 [2] [f]), and that respondents properly denied petitioner’s request. In our view, respondents have articulated a "particularized and specific justification” for denying access (Matter of Capital Newspapers v Bums, 67 NY2d 562, 566) based upon the threat to institutional security and to the safety of correction officers. The videotape reveals the geographical layout of special housing unit and discloses the identities of inmates and officers who occupy that portion of the prison. The risk of violence toward prison employees, and the threat to the safety of employees and inmates and to the general public in the event of an escape, warrant the conclusion that disclosure would endanger the life or safety of individuals (Public Officers Law § 87 [2] [f]; see, Matter of Nalo v Sullivan, 125 AD2d 311, 312, Iv denied 69 NY2d 612; Matter of Fournier v Fish, 83 AD2d 979).
In view of our disposition, it is unnecessary to consider the parties’ remaining contentions. (Appeal from judgment of Supreme Court, Erie County, Dadd, J.— art 78.) Present—Den-man, J. P., Boomer, Pine, Lawton and Davis, JJ.